MEMORANDUM****
Charles Anthony Greene appeals pro se the district court’s denial of his motions for relief from the district court’s judgment remanding his action to the Commissioner of the Social Security Administration (the “Commissioner”) to hear testimony from a vocational expert. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm.
*609We lack jurisdiction to address Greene’s contentions regarding the merits of the district court’s original entry of judgment because he failed to file a notice of appeal within 60 days of entry of final judgment and failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4. Accordingly, by order dated December 18, 2001, this court limited the scope of Greene’s appeal to the denial of his motions for relief from the district court’s judgment.
Because Greene failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion in denying his motions. See ACandS, 5 F.3d at 1262-63.
AFFIRMED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.